   Case: 1:20-cr-00213-JRA Doc #: 1-1 Filed: 03/03/20 1 of 4. PageID #: 2
                                                                              1:20mj3066


                                                 Affidavit

    I, Casey T Carty, a Special Agent (SA) with the Federal Bureau of Investigation (FBI), Cleveland

Division, being duly sworn, depose and state as follows:



    1.      I have been employed as a Special Agent of the FBI since April 2004, and am currently

assigned to the FBI’s Cleveland Division. While employed by the FBI, I have conducted investigations

of numerous federal criminal offenses including white collar crimes, crimes against children, violent

crimes and narcotics offenses. I have gained experience through training at the FBI Academy and

everyday work related to these types of investigations.

    2.      I am an “investigative or law enforcement officer” of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, and empowered by law to conduct

investigations of, and to make arrests for, offenses enumerated in Section 2516 of Title 18, United

States Code.

    3.      This affidavit is being submitted for the limited purpose of establishing probable cause

that Matthew J. Novak, age 27, of Elyria, OH, has violated Title 18 USC Section 922(g)[possession of a

firearm by a prohibited person]. The statements contained in this affidavit are derived from

information provided to me by members of the Elyria Police Department (EPD) as well as my own

investigation of this matter. This affidavit does not include every fact known to me regarding this

investigation, but will seek to summarize relevant information.

                                             Probable Cause

    4.      On March 1, 2020, patrol officers with the Elyria Police Department (EPD) were

dispatched to the area of Chris’s Place Bar, 515 Clark St, Elyria, OH, on a report of a white male who

“flashed a handgun” in the vicinity of the bar. Patrol officers were provided with a description of the

male which identified him as wearing a hooded sweatshirt and jeans, along with information that he
       Case: 1:20-cr-00213-JRA Doc #: 1-1 Filed: 03/03/20 2 of 4. PageID #: 3



was last seen walking southbound on Fairlawn Ave, a location approximately two blocks away from

the bar.

       5.    Responding patrol officers spotted a male matching the subject’s description walking

southbound on Fairlawn Ave, approximately ¼ mile away from the bar. The officers yelled at the

male to stop. In response, the male began running away from the officers. One officer gave chase

on foot, while the other accelerated ahead in his patrol car to cut off the subject’s route of escape.

As the officer drove past the subject he observed him reach into a front pocket and throw a firearm

into a nearby yard. The officer was able to pull his patrol car in front of the subject and exit the

vehicle. The subject then collided with the patrol car and fell to the ground.

       6.    The subject, later identified as Matthew J. Novak, forcibly resisted the officers’ attempts

to place him into handcuffs, however he was eventually secured in cuffs. Novak was stood up by the

arresting officers and continued to resist their efforts to subdue him. Once seated in the back seat

of the patrol car, he refused to pull his legs into the passenger compartment until they were pushed

in by the officers. Once the car door was shut, Novak violently kicked the rear windows of the patrol

car.

       7.    The officers then returned to the area where Novak was observed throwing a firearm.

In a lot located just south of E Broad St on Fairlawn Ave, the officers located a loaded silver and

black Excam Tanfoglio Model GT27, .25 caliber pistol bearing serial number M149792. Stamped

along the frame of the pistol were the words “Hialeah, Florida”.

       8.    The arresting officers then transported Novak to the Lorain County Jail. While enroute

to the Jail, Novak, without any prompting from the officers, stated “I keep that pole on me, in case

someone pulls their strap out”. During the trip to the jail, Novak continued to kick the patrol car’s

windows, and smash his head against the plastic partition.




                                                  2
    Case: 1:20-cr-00213-JRA Doc #: 1-1 Filed: 03/03/20 3 of 4. PageID #: 4



    9.        Based on my experience, and the experience of other officers with whom I have

discussed this and other gun cases, I know that the terms “pole” and “strap” are street slang for

firearms.

    10.       On March 2, 2020, I checked open sources for information regarding the Excam

Tanfoglio Model GT27 pistol. I learned that these pistols were manufactured in Italy until the late

1960’s. After the late 1960’s, the parts for these pistols were imported from Italy to Florida, where

they were assembled by EXCAM of Hialeah, Florida. Based on this open source research, I believe

that the pistol described in Paragraph 7 traveled in interstate commerce in order to be recovered in

Elyria, OH.

    11.       On March 2, 2020, I consulted the online records of the Lorain County Court of Common

Pleas. I learned that Matthew J. Novak has been convicted of several felony offenses punishable by

a term of imprisonment in excess of one year. In case number 14CR088768, on or about August 27,

2014, Novak was sentenced after pleading guilty to drug trafficking, a felony of the second degree;

in case number 13CR086727, on or about August 27, 2014, Novak was sentenced after pleading

guilty to burglary with a 1-year firearm specification, a felony of the second degree and theft with a

firearm specification, a felony of the second degree. Based on these felony convictions, Novak is

prohibited from legally possessing a firearm.




                                                 3
   Case: 1:20-cr-00213-JRA Doc #: 1-1 Filed: 03/03/20 4 of 4. PageID #: 5



                                               Conclusion

    12.     Based on the preceding, I believe that probable cause exists to believe Matthew J.

Novak, age 27, of Elyria, OH, has violated Title 18 USC Section 922(g)[possession of a firearm by a

prohibited person].



                                                             ________________________________

                                                             Casey T. Carty
                                                             Special Agent
                                                             Federal Bureau of Investigation




                                                                          1:39 PM, Mar 3, 2020




                                                4
